eaton corporation and subsidiaries petitioner v commissioner of internal revenue respondent docket no filed date p and r entered into two advance pricing agreements apas establishing a transfer_pricing_methodology for covered transactions between p and its subsidiaries p and r agreed in the apas that the apas’ legal effect and administration were governed by certain revenue procedures r determined p did not comply with the applicable terms and canceled the apas r issued p a deficiency_notice and applied an alter- native transfer_pricing_methodology p filed a petition p con- tends the apas are enforceable contracts p asserts r must show that he was entitled to cancel the apas r asserts he canceled the apas under revenue procedures that reserve cer- tain discretion to r consequently r contends the cancella- tions were administrative determinations r argues that our deficiency jurisdiction permits us to review for abuse of discre- tion those administrative determinations necessary to resolve the merits of a deficiency determination held we have juris- diction to review the cancellations of the apas because they are administrative determinations necessary to determine the merits of the deficiency determinations held further an apa cancellation is reviewed for abuse_of_discretion p must show that r’s cancellations were arbitrary capricious or without sound basis in fact joel v williamson john t hildy charles p hurley brian w kittle erin g gladney and geoffrey m collins for petitioner daniel allen rosen and travis vance iii for respondent opinion kroupa judge this matter is before the court on cross- motions for partial summary_judgment under rule the parties agree on the basic facts necessary to resolve a dis- crete issue of law petitioner and respondent entered into two all rule references are to the tax_court rules_of_practice and proce- dure and all section references are to the internal_revenue_code code as amended and in effect for the years at issue unless otherwise indicated verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v eaton corp jamie eaton corp subs v commissioner advance pricing agreements apas that set a transfer_pricing_methodology for certain transactions under sec_482 apas at issue respondent later canceled the apas at issue after concluding that petitioner failed to comply with their terms and conditions cancellations respondent issued petitioner a deficiency_notice and adjusted petitioner’s income under sec_482 for those transactions the parties fundamentally disagree on the manner in which the apas at issue limit respondent’s authority to administer and enforce sec_482 petitioner contends that the apas at issue are enforceable contracts petitioner argues that respondent must show that the cancellations were appropriate under contract law before the court can redetermine the deficiencies in contrast respondent con- tends that certain revenue procedures govern the legal effect and administration of the apas at issue and the cancella- tions determinations respondent further asserts that the cancellations should be sustained unless petitioner demonstrates that respondent abused his discretion reserved in the revenue procedures we agree with respondent administrative therefore are we note that we decide the motions on a limited record we will therefore decide only the legal standard to be used in reviewing the cancellations we do not determine here whether respondent abused his discretion in canceling the apas at issue background the parties agree on the basic facts in the limited record to decide a discrete question of law we assume the following facts solely to resolve the motions petitioner’s principal_place_of_business was in cleveland ohio when it filed the petition petitioner is an industrial manufacturer that licensed technology to its puerto rican and dominican republic subsidiaries to manufacture breaker products including circuit breakers switches and pushbutton an appeal in this case would lie to the court_of_appeals for the sixth circuit absent stipulation to the contrary and accordingly we follow the law of that circuit see 54_tc_742 aff ’d 445_f2d_985 10th cir verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v eaton corp jamie united_states tax_court reports controls petitioner purchased the breaker products from the subsidiaries petitioner and respondent entered into the apas at issue the first apa covered through original apa and the second apa covered through renewal apa the apas at issue contained the parties’ agreement on the best_method for determining arm’s-length prices under sec_482 for the purchase of the breaker products in entering into the apas at issue the parties agreed that the terms of revproc_96_53 1996_2_cb_375 and revproc_2004_40 2004_2_cb_50 collectively applicable revenue procedures govern the interpretation legal effect and administration of the original apa and the renewal apa respectively in respondent canceled the original apa effective date and canceled the renewal apa effective date respondent determined that petitioner had not complied with the terms and conditions of the apas at issue it is unclear from the limited record the specific terms with which respondent alleges petitioner failed to comply respondent issued petitioner a deficiency_notice in which respondent determined to increase petitioner’s income under sec_482 by dollar_figure for and by dollar_figure for petitioner timely filed a petition petitioner alleges that it did comply with the terms and conditions of the apas at issue and demonstrated that to respondent petitioner con- tends that it demonstrated its compliance to respondent by disclosing errors in its data to respondent in and recti- fying those errors the parties filed cross-motions for partial summary_judgment the court held oral argument at a spe- cial session discussion we are asked to decide an issue of first impression regarding whether respondent must show that petitioner vio- lated the terms and conditions of the apas at issue we begin with an overview of the commissioner’s advance_pricing_agreement program apa program for context an apa is an agreement between the commissioner and a taxpayer in which the parties set forth in advance of con- trolled transactions the best transfer_pricing method within verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v eaton corp jamie eaton corp subs v commissioner the meaning of sec_482 and related regulations revproc_2004_40 sec_2 c b pincite congress enacted sec_482 to ensure that taxpayers clearly reflect income attributable to controlled transactions and to prevent the avoidance of taxes with respect to such transactions sec_482 sec_1_482-1 income_tax regs the commissioner developed the apa program to resolve highly factual transfer_pricing issues in a principled cooperative manner announce- ment 2012_16_irb_805 revproc_2006_9 sec_2 2006_1_cb_278 revproc_2004_40 sec_2 a taxpayer voluntarily participates in the apa pro- gram in exchange for the commissioner limiting his discre- tion under sec_482 to make transfer_pricing adjustments see revproc_2006_9 sec_2 c b pincite the apa program is intended to supplement tradi- tional administrative judicial and treaty mechanisms announcement i r b pincite the commissioner has entered into more than big_number apas since establishing the apa program in id pincite tax- payers have applied for apas in record numbers in recent years id pincite the commissioner canceled or revoked only nine other apas in the apa program’s first years see id pincite table we now address the issues raised in the cross-motions with this background in mind petitioner contends that the apas at issue are enforceable contracts petitioner asserts that the party exercising a contractual cancellation provision must demonstrate that a factual predicate exists to cancel the contract accordingly under petitioner’s theory the transfer_pricing_methodology in the apas at issue must stand unless respondent shows that petitioner failed to comply with the apas at issue respondent disagrees with petitioner’s theory respondent contends that the applicable revenue procedures govern the apas at issue and reserve discretion to respondent to admin- ister the apas respondent further contends that he can- celed the apas at issue pursuant to that discretion and the cancellations therefore are administrative determinations respondent argues that the cancellations are within the court’s deficiency jurisdiction because they are administra- tive determinations necessary to determine the merits of the deficiency determinations respondent contends therefore verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v eaton corp jamie united_states tax_court reports that petitioner must show that respondent abused his discre- tion in canceling the apas at issue we agree with respondent we begin with the summary_judgment standard we then consider whether our deficiency includes reviewing the cancellations for abuse_of_discretion we con- clude by considering whether respondent must show that the cancellations were appropriate jurisdiction i summary_judgment standard we now consider whether to grant partial summary judg- ment on this discrete legal issue summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials see eg 116_tc_73 either party may move for summary_judgment upon all or any part of the legal issues in controversy rule a a motion for summary_judgment or partial summary_judgment will be granted only if it is shown that there is no genuine dispute as to any material fact and that a decision may be rendered as a matter of law see rule b 118_tc_226 we grant summary_judgment cautiously and sparingly and only after carefully ascertaining that the requirements have been met 106_tc_441 aff ’d without published opinion 139_f3d_907 9th cir 106_tc_343 ii deficiency jurisdiction to review the cancellations for abuse_of_discretion resulted we now turn to the scope and manner of our jurisdiction petitioner invoked this court’s jurisdiction by filing a peti- tion challenging respondent’s deficiency determinations that adjusted petitioner’s income respondent’s deficiency deter- minations cancellations petitioner assumes that our deficiency jurisdiction includes jurisdiction to review the apas at issue respondent emphasizes that the court’s jurisdiction is to redetermine the deficiencies he con- tends that we may review the cancellations under our defi- ciency jurisdiction for abuse_of_discretion because the can- cellations were administrative determinations that are nec- from the verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v eaton corp jamie eaton corp subs v commissioner essary to determine the merits of the deficiency determina- tions we agree with respondent the tax_court is a court of limited jurisdiction and may exercise jurisdiction only to the extent authorized by con- gress see 137_tc_37 85_tc_527 the tax_court is without authority to enlarge upon that statu- tory grant see 92_tc_885 we have jurisdiction to redetermine the correct amount of a deficiency sec_6214 our deficiency jurisdiction includes the authority to determine whether the commissioner’s sec_482 allocation was correct that allocation must be sustained absent a showing of abuse_of_discretion see eg 133_tc_297 96_tc_226 to succeed therefore petitioner must show that respondent’s sec_482 allocations were arbitrary capricious or without sound basis of law or fact veritas software corp subs v commis- sioner t c pincite generally we will not look behind a deficiency_notice to examine the commissioner’s motives or to examine the administrative policies or procedures involved in making those determinations 62_tc_324 there is a strong presump- tion however that an act of administrative discretion is sub- ject to judicial review 91_tc_1079 our deficiency includes reviewing administrative determinations that are necessary to determine the merits of the deficiency determinations 96_tc_204 see also mailman v commissioner t c pincite 82_tc_989 jurisdiction we have held that our deficiency jurisdiction includes reviewing the commissioner’s decision to reject the tax- payer’s application to change its accounting_method capitol fed sav loan ass’n v commissioner t c pincite we held so because that administrative determination was nec- essary to determine the merits of the deficiency id the tax- payer contended that the commissioner had not observed the terms of the governing revenue_procedure id pincite verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v eaton corp jamie united_states tax_court reports we reviewed the commissioner’s action under the abuse_of_discretion standard to determine whether the commissioner had observed the self-imposed limits of the revenue proce- dure id pincite see also estate of gardner v commissioner t c pincite here the cancellations are administrative determinations necessary to determine the merits of the deficiency deter- minations we will review the cancellations for abuse_of_discretion the parties agree that respondent established the apa program pursuant to his authority to administer the code and prescribe all ‘needful rules and regulations ’ see sec_7803 464_us_206 quoting sec_7805 the commissioner promulgated the applicable revenue procedures to administer the apa program petitioner and respondent each agreed by entering into the apas at issue that the administration and legal effect of the apas at issue would be governed by the applicable revenue procedures the applicable revenue procedures provide that the commissioner will not exercise his discretion under sec_482 to adjust income if the tax- payer complies with the terms and conditions of the apas see revproc_2004_40 sec c b pincite revproc_96_53 sec c b pincite the applicable revenue procedures detail the limits on respondent’s discretion to administer the apas at issue respondent could require petitioner to establish good_faith compliance with the terms and conditions of the apas the validity and accuracy of material representations in the annual reports required by the apas and the satisfaction of critical assumptions set forth in the apas revproc_2004_40 sec c b pincite revproc_96_53 sec_11 c b pincite respondent could revoke cancel or revise the apas at issue if petitioner failed to comply with any of those requirements revproc_2004_40 sec revproc_96_53 sec_11 respondent could also cancel the apas at issue due to petitioner’s mis- representation mistake as to a material fact failure to state a revenue_procedure is an official statement of a procedure that affects the rights or duties of taxpayers under the code and related statutes trea- ties and regulations that should be a matter of public knowledge revproc_89_14 sec_3 1989_1_cb_814 verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v eaton corp jamie eaton corp subs v commissioner a material fact failure_to_file a timely annual report or lack of good_faith compliance revproc_2004_40 sec c b pincite revproc_96_53 sec_11 c b pincite the apas at issue are agreements subject_to the discretion reserved to respondent by the applicable revenue procedures respondent exercised that administrative discretion by can- celing the apas at issue the cancellations therefore were administrative determinations the deficiencies resulted from the cancellations that disregarded the previously agreed to transfer_pricing_methodology for the covered transactions respondent then adjusted petitioner’s income under sec_482 and issued a deficiency_notice respondent could not have altered the transfer_pricing_methodology had the apas at issue remained effective we hold that our deficiency juris- diction includes reviewing the cancellations because they are necessary to determine the merits of the deficiencies the relevant inquiry is whether respondent abided by the self- imposed limitations set forth in the applicable revenue proce- dures we consequently will review respondent’s cancella- tions for abuse_of_discretion iii whether petitioner must show cancellations were abuse_of_discretion we turn to petitioner’s assertion that common_law contract principles govern the apas at issue such that respondent must show the cancellations were appropriate petitioner emphasizes that respondent has represented that apas are binding contracts and contract law has been applied to interpret other agreements between the commissioner and taxpayers we disagree that either argument demonstrates that the terms and conditions in the apas at issue are ineffective rather the parties agreed in the apas at issue that the applicable revenue procedures govern the legal effect and administration of the apas at issue petitioner’s assertion that general contract law governs the apas at issue conflicts with the parties’ agreement that the legal effect and admin- istration are governed by the applicable terms of the revenue procedures petitioner ignores the fact that the applicable revenue procedures reserve respondent’s discretion to administer the apas at issue verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v eaton corp jamie united_states tax_court reports our jurisdiction allows us to consider whether respondent abused his discretion in canceling the apas at issue whether the commissioner has abused his discretion is a question of fact 92_tc_641 estate of gardner v commissioner t c pincite the taxpayer has the burden_of_proof except as otherwise provided by statute or determined by the court rule a and the taxpayer assumes the burden_of_proof when challenging the commissioner’s transfer_pricing adjust- ment see eg cordes v commissioner tcmemo_2002_124 we do not substitute our judgment for the commis- sioner’s nor do we permit taxpayers to carry their burden_of_proof by a mere preponderance_of_the_evidence see buzzetta constr corp v commissioner t c pincite taxpayers asserting that the commissioner abused his discretion are required to show that the commissioner’s action was arbitrary capricious or without sound basis in fact veritas software corp v commissioner t c pincite sundstrand corp subs v commissioner t c pincite we have pre- viously rejected the argument that the commissioner assumes the burden_of_proof when the taxpayer contends the commissioner acted contrary to a revenue_procedure see capitol fed sav loan ass’n v commissioner t c pincite petitioner nonetheless contends that respondent’s discre- tion reserved by the terms of the apas at issue is also sub- ject to general contract law principles because respondent has described an apa as a binding contract see eg announcement 2011_16_irb_672 we disagree indeed a taxpayer may rely on the commissioner’s revenue rulings see eg 109_tc_133 ndollar_figure aff ’d 165_f3d_822 11th cir petitioner and respondent are bound to the terms upon which they agreed the apas at issue provide that the the taxpayer argued that its application_for a change in accounting_method satisfied the threshold eligibility requirements of the revenue pro- cedure and the burden_of_proof shifted to the commissioner to show whether the application would have been approved on its merits 96_tc_204 we re- jected that argument because the taxpayer assumes the burden_of_proof under rule and instead we reviewed that administrative determina- tion for abuse_of_discretion id verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v eaton corp jamie eaton corp subs v commissioner applicable revenue procedures shall govern their legal effect and administration the applicable revenue procedures reserve to respondent discretion to cancel the apas at issue in certain circumstances we are unpersuaded that the description of apas as contracts renders ineffective the explicit terms and conditions that petitioner and respondent agreed govern the apas at issue petitioner also contends we must apply general contract law principles to review the cancellations because we have done so to interpret other commissioner-taxpayer agree- ments see eg smith v commissioner tcmemo_1989_87 this argument is inapposite here we are not asked to determine whether the parties entered into the apas at issue or to interpret an ambiguous term the parties agree that they entered into the apas at issue and dispute only whether there was a factual predicate for the cancellations the apas at issue provide that their legal effect and administration are governed by the applicable revenue proce- dures the applicable revenue procedures reserve to respondent discretion to cancel the apas at issue in certain circumstances consequently petitioner and respondent are bound to the terms and conditions of the apas at issue iv conclusion in toto we agree with respondent that the cancellations of the apas are reviewed for abuse of respondent’s discretion we will grant respondent’s motion for partial summary judg- ment and concomitantly deny petitioner’s motion for partial summary_judgment a trial will be scheduled in due course in reaching these holdings we have considered all of the parties’ arguments and to the extent not addressed we con- clude that they are moot irrelevant or without merit to reflect the foregoing an appropriate order will be issued f verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v eaton corp jamie
